Per Curiam.
Operation and control of the automobile having been admitted by failure to deny in the answer it was unnecessary to permit an examination before trial on those subjects. The order so far as it permitted an examination with reference to other matters was erroneous and should be reversed.
The entire order, being erroneous, should, therefore, be reversed, with twenty dollars costs and disbursements to the appellant, and the motion to vacate the notice of examination granted.
Present — Finch, P. J., Merrell, McAvoy, Martin and Townley, JJ.
Order reversed, with twenty dollars costs and disbursements, and motion granted.